Exhibit 32.1 REMOTE DYNAMICS, INC. AND SUBSIDIARIES CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Remote Dynamics, Inc. (the “Company”), on Form 10-QSB for the period ended March 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),Gary Hallgren, Chief Executive Officer of the Company, and David Walters, Principal Financial Officer of the Company, each certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in allmaterial respects, the financial condition and result of operations of the Company. Date: May 14, 2007 /s/ Gary Hallgren /s/ David Walters Gary Hallgren David Walters Chief Executive Officer Chief Financial Officer
